Citation Nr: 0946561	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease (DJD) of the 
lumbar spine.

4.  Entitlement to higher initial evaluations for degenerative 
disc disease with osteoarthritis of the cervical spine than 10 
percent from April 20, 2001 and 30 percent from September 26, 
2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in July 
2002 and May 2004.  The July 2002 rating denied service 
connection for DJD of the lumbar spine, hypertension, and 
bilateral carpal tunnel syndrome, and granted service connection 
for the cervical spine disability, assigning an initial 10 
percent rating.  The Veteran entered a notice of disagreement 
with the initial rating for cervical spine disability.  While the 
initial rating appeal was pending, the RO in the May 2004 rating 
granted a 30 percent rating for the cervical spine disorder 
effective for the initial rating period beginning September 26, 
2003.  This created a staged initial rating of 10 percent prior 
to September 26, 2003 and 30 percent thereafter.  Because this 
higher initial rating did not constitute a full grants of the 
benefits sought, the initial rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board remanded this case in January 2006 so the Veteran could 
be afforded a video conference hearing.  He nevertheless failed 
to report for that hearing in October 2007, without good cause 
shown, and his hearing request is thus deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

In a July 2007 rating decision, the RO granted a temporary total 
rating for the Veteran's cervical spine disability from March 9, 
2007 to June 1, 2007, and resumed the 30 percent rating as of 
June 1, 2007.  The adjudication regarding this issue concerns the 
periods outside of this temporary total disability rating.  

The Board disposed of other issues on appeal and remanded the 
remaining enumerated issues to the RO for further development in 
March 2008.  Such has been completed and this matter is returned 
to the Board for further consideration.  

In November 2009 the Veteran submitted copies of the VA 
examinations and associated tests conducted in January 2009 to 
address the enumerated issues, which were reprinted in September 
2009, along with a copy of the most recent supplemental statement 
of the case and written arguments urging the granting of service 
connection for hypertension, carpal tunnel syndrome and a lumbar 
spine disability.  Although there was no waiver of AOJ review 
submitted with this evidence, there is no need to remand this 
matter to afford such review as the additional evidence is 
completely duplicative of evidence already of record or else is 
not relevant to the matters on appeal.  See 38 C.F.R. § 
20.1304(c) (2009).


FINDINGS OF FACT

1.  The evidence shows the Veteran to have a bilateral carpal 
tunnel syndrome that was caused by his active duty military 
occupational specialty, with a VA medical opinion linking the 
carpal tunnel syndrome to repetitive motions performed in his 
duties as an operating room specialist during active service.

2.  The evidence shows hypertension with elevated blood pressure 
dating back to service, and with a VA medical opinion linking the 
current hypertension to active service.

3.  The evidence shows a lumbar spine disability, diagnosed as 
chronic strain/sprain with radiculitis and limited motion, dating 
back to service, with a VA medical opinion linking the current 
lumbar spine disability diagnosed as chronic lumbar strain/sprain 
with radiculitis and limited motion, to active service.

4.  For the initial rating period prior to September 26, 2003, 
the Veteran's service-connected degenerative disc disease with 
osteoarthritis of the cervical spine had no more than a slight 
limitation of motion, without any neurological manifestations and 
resembled no more than a mild intervertebral disc syndrome, with 
no incapacitating episodes shown for any 12 month period.

5.  For the initial rating period as of September 26, 2003, the 
Veteran's service-connected degenerative disc disease with 
osteoarthritis of the cervical spine includes evidence of 
orthopedic findings of severe limitation of motion, with pain 
shown to restrict his flexion to 15 degrees, but without evidence 
of cervical fracture, and no evidence of ankylosis of the entire 
cervical spine.

6.  For the initial rating period as of September 26, 2003, the 
Veteran did not have incapacitating episodes having a total 
duration of at least six weeks during a 12-month period.

7.  For the initial rating period as of September 26, 2003, the 
evidence shows neurological manifestations including decreased 
sensation in the right upper extremity due to a documented C5-6 
radiculopathy of the right upper extremity, which is equivalent 
to no more than mild incomplete paralysis of the upper radicular 
nerve group.

8.  For the initial rating period as of September 26, 2003, the 
evidence shows sporadic neurological manifestations including 
decreased sensation in the left upper extremity that is 
equivalent to less than a mild incomplete paralysis of the upper 
radicular nerve group.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral 
carpal tunnel syndrome was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, 
hypertension was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, a lumbar 
spine disability was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  For the initial rating period prior to September 26, 2003, 
the criteria for an initial rating in excess of 10 percent for a 
service-connected degenerative disc disease with osteoarthritis 
of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5287, 5290, 5293 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 
(2003) (in effect from September 23, 2002 to September 25, 2003).  

5.  For the initial rating period from September 26, 2003, the 
criteria for a rating in excess of 30 percent rating for a 
service-connected degenerative disc disease with osteoarthritis 
of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5287, 5290, 5293, 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 
(2003) (in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2009). 

6.  For the initial rating period as of September 26, 2003, the 
criteria for a separate disability rating of 20 percent, but no 
more, for confirmed C5-6 radiculopathy of the right upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8510 (2009).

7.  For the initial rating period as of September 26, 2003, the 
criteria for a separate compensable disability rating for 
unconfirmed C5-6 radiculopathy in the left upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide, and (3) that the claimant is expected to 
provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

In this case for all service connection claims on appeal, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed regarding the service connection claims.  

With regard to the initial rating claim on appeal, the Veteran 
filed the claim for service connection for a cervical spine 
disorder in April 2001.  Prior to adjudicating this claim in July 
2002, the RO issued a duty to assist letter in July 2001 
addressing service connection.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining to 
entitlement for service connection, which included notice of the 
requirements to prevail on these types of claims, of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the custody 
of a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the records 
for him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so that 
VA could help by getting that evidence.  Additional notice 
addressing the initial rating issue was issued in May 2008. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The May 2008 letter is noted to have included the 
criteria for Dingess, supra.  The issue was readjudicated and a 
supplemental statement of the case was issued in September 2009.

Moreover, as regards this initial rating claim, the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, supra, the Court held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  For these reasons, the 
Board finds that no further notice is needed.

Regarding the duty to assist, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c), (d).  Service treatment records were previously 
obtained and associated with the claims folder.  VA and private 
medical records were obtained.  Assistance shall also include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The VA examination conducted in January 2009 provided current 
assessments of the Veteran's service-connected cervical spine 
disorder based not only on examination of the Veteran, but also 
on review of the records.  For these reasons, the Board finds 
that VA has fulfilled duties to notify and assist the Veteran. 

Service Connection for CTS, Hypertension, Lumbar Spine Disorders

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, generally, the evidence 
must include (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they are 
manifested to a compensable (at least 10 percent) degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service treatment records include the March 1983 service entrance 
examination where the Veteran's spine and other musculoskeletal 
examination was normal, as was the examination of the upper 
extremities, and cardiovascular system, with his blood pressure 
reading of 130/80 shown.  His report of medical history revealed 
he answered "no" to having recurrent back pain, high blood 
pressure, neuritis or paralysis.  

Service treatment records include a number of instances of 
elevated blood pressure, including some instances where the 
diastolic blood pressure was over 100, including in November 1992 
where the reading was 152/102, when he was scheduled for a 3 day 
blood pressure check, in September 1993 where the reading was 
154/102 and in October 1994 where the reading was 156/108.  The 
provisional diagnosis in October 1994 was noted to be rule out 
hypertension.  Elsewhere the evidence revealed numerous instances 
where the diastolic blood pressure was 90 or higher.  This 
includes the following recordings of 130/90 in September 1985, 
138/96 in May 1989, 135/90 and 146/97 in January 1992,  152/92 in 
October 1993 and 150/90 in March 1994.  

The service treatment records regarding his back include an 
October 1995 MRI which showed a moderate canal stenosis of L3-4 
and L4-5.  Neurosurgery records from November 1995 noted the 
Veteran had "pulled" his back shoveling 2 weeks ago and 
examination showed some tenderness.  The MRI results from October 
were reviewed.  The assessment was lumbar strain.  He continued 
to have low back complaints in March 1996 where he was seen for 
myofascial pain along the paraspinal musculature from the 
thoracic spine to the lumbar spine.  He underwent 4 or 5 trigger 
point injections for this to which he had responded well and the 
original low back pain was said to have come under good control, 
but he still had some painful areas in the thoracic spine.  He 
was also prescribed a TENS unit which he had good results from 
using.  

Regarding periodical evaluations and medical histories obtained 
during service, an August 1990 report of medical history reveals 
the Veteran answered "yes" to having heart trouble and high 
blood pressure, along with recurrent back pain.  He answered 
"don't know" for having neuritis/paralysis.  The doctor's notes 
revealed a past history of high blood pressure over the past 4 
years and he also noted right elbow pain due to a loose body, and 
pain in the left shoulder, as well as low back pain.  An August 
1992 questionnaire revealed the Veteran answered "yes" to 
having a history of high blood pressure.  

A December 1995 periodic examination during service revealed that 
his spine was abnormal, with mild scoliosis shown.  His blood 
pressure was 142/78 and upper extremities were normal.  

The service treatment records are silent for any complaints or 
findings suggestive of possible carpal tunnel syndrome.  He did 
fracture his right ring finger in October 1985, which was treated 
with a splint, and sustained a Bennett's fracture to his right 
thumb in January 1986.  He apparently injured the small finger of 
his right hand, but an X-ray in March 1993 was negative.  None of 
the records indicated that these injuries resulted in 
neurological symptoms.  His DD-214 reflects that his military 
occupational specialty throughout service was as an operating 
room specialist.  

Post-service private medical records include 1999 eye treatment 
records pertinent for the fact that the Veteran denied having 
high blood pressure in a November 1999 questionnaire.  Private 
records from 2001 showed that in November 2001 while preparing 
for knee surgery the Veteran had high blood pressure with a 
reading of 129/116 shown.  Five other readings from this date 
were well within normal ranges.  

The report of an April 2002 VA neurological examination done 
without claims file review noted he had a provisional diagnosis 
of carpal tunnel syndrome.  The Veteran was noted to report 
linear pain and tingling of the left and right palms, going only 
slightly up the forearms, but not to the elbow.  He denied any 
radiating discomfort going up the ulnar aspect of the arm or any 
problems with the elbow.  He denied any radiating pain coming 
down from the neck into his arms.  He reported his problems 
started in 1993 and he gave a history of working as a surgical 
technician in 1995 and being told by a surgeon he worked with 
that he had carpal tunnel school.  He recalled no treatment.  At 
this time on waking his hands sometimes were numb and he would 
have to open and close his hands to feel better.  His sleeping 
position was a possible contributor to this.  He had a history of 
a right first digit Bennet's fracture treated in 1985 with 2 
pins, which became infected and were removed.  He had some 
acupuncture and trigger point injections for some cervical spine 
problems.  He had no injuries to his elbows or wrists.  He 
currently used homemade splints on his wrists 3 times a week and 
took Advil, Tylenol or Vioxx.  

Physical examination of the head/neck in April 2002 showed no 
discomfort on palpation or limitation of motion.  There was no 
swelling or pain to palpation over either shoulder or elbow.  He 
had mild tenderness to palpation at both wrists without swelling.  
He had pain to palpation on the right metacarpal joints 
especially with extension.  He had 5/5 strength bilaterally in 
the upper extremities with no weakness of finger extension, 
abduction or pinch.  There was no discomfort doing this.  Sensory 
examination was intact to light touch pin in all fingertips, 
dorsum and palmar aspects of the hand.  Deep tendon reflexes was 
2/4 both biceps, triceps and brachioradialis.  EMG's could not be 
done due to equipment failure.  The diagnosis was 
paresthesia/soft tissue discomfort, hands.  An addendum to this 
examination dated in May 2002 noted that an EMG was done and the 
diagnoses from this study was carpal tunnel syndrome, right and 
median neuritis, left.  Based on his history and the electrical 
findings, correlation for a right carpal tunnel syndrome was 
present.  He had symptoms of this without electrical findings, 
that were consistent with a left median neuritis.  He was advised 
that a negative study was not diagnostic and that he may be 
experiencing a median neuritis.  

The report of a May 2002 VA general medical examination was done 
without review of the claims folder.  Regarding hypertension, the 
Veteran stated that he was never diagnosed with this condition, 
but that during all of his military career, his blood pressure 
was elevated.  When he was evaluated with 5 day follow-up for 
high blood pressure he has never been diagnosed with this 
condition and never had any treatment for this.  So basically at 
this point, he has not been diagnosed with hypertension.  Most 
likely he had reactive high blood pressure due to anxiety or 
"white coat syndrome."  

Regarding his lumbar spine problem claimed as DJD, at the May 
2002 VA examination, the Veteran described having problems with 
his lumbar spine around 1993 or 1994 when he just started having 
spontaneous pain on his back, with no trauma related to this 
condition.  He reported this to military doctors who diagnosed 
low back sprain.  He reported that since this time, his condition 
has been the same.  He now had pain in his lower back that was 
associated only with flare-ups at least 3 times a week.  He did 
not know of any specific triggers for the pain.  He reported the 
pain usually started in his neck and radiated down his back.  The 
pain was usually severe and lasted all day.  He self treated with 
over the counter medications and exercises.  The condition was 
aggravated by lifting, and sometimes sneezing.  He did not use 
back braces and denied any surgeries on his back.  

Physical examination in May 2002 revealed his blood pressure was 
150/90 with a heart rate of 72 per minute and 8 respirations per 
minute.  Examination of his back revealed some discomfort and 
pain on motion, which was to 90 degrees on flexion, 30 degrees on 
lateral flexion in both directions and 40 degrees rotation in 
both directions.  He had negative straight leg raise, normal gait 
and could walk on heel toes without difficulty.  There was no 
gross sensory deficit noted in any extremities.  X-ray done in 
April 2002 of the lumbar spine was normal.  The final diagnoses 
included hypertension not found and DJD of the lumbar spine not 
found.  Also diagnosed was bilateral carpal tunnel syndrome, with 
a note to see the neurology examination report on this condition.  

An October 2005 letter from the Veteran's private doctor stated 
that he had reviewed the Veteran's medical records for the past 
several years and that he has been borderline hypertensive and 
given his age and physical status, it was not unreasonable for 
him to have had been treated for this condition over a period of 
time.  

An October 2005 report from his private chiropractor revealed a 
history of his having suffered from multiple medical conditions 
including disc syndromes, degenerative arthritis and loss of 
motion in 2 fingers.  He also reported high blood pressure and 
diabetes.  He currently reported pain and discomfort in his back, 
mostly on the right.  Findings pertinent to the back included 
increased lumbar stenosis, tenderness to palpation of the 
paraspinal muscles of his upper thoracic spine and to the 
bilateral S-1 joints.  Regarding his upper extremities, an EMG 
performed in February 2005 was noted to show findings of 
marginally prolonged sensory distal latency, which were 
unobtainable on the right but the amplitude of the left median 
motor stimulation was marginally diminished and conduction 
velocities for the bilateral median and ulnar nerves were within 
normal limits.  The stimulation of the palmar branch of the right 
median nerve showed measurable response but stimulation of the 
wrist showed no response.  The diagnoses included cervical 
radiculitis, and intervertebral disorder without myelopathy.  

An April 2007 VA general medical examination addressed other 
issues than the service connection issues on appeal, but did 
include a blood pressure reading of 140/90  on check of vital 
signs.  

The report of a January 2009 VA examination for hypertension 
included review of the claims file and  noted that the claims 
file was reviewed and confirmed that there was elevated blood 
pressure detected on several occasions while on active duty but 
no treatment was initiated.  He had no treatment between 1996 and 
2002 when treatment was initiated.  Since then the medications 
have been increased and he has been under good control.  He was 
noted to have been told in 1989 that he had high blood pressure 
but did not have any prescriptions from the rest of his service 
through 1996.  This was confirmed by the claims file.  His 
current treatment was with Ace inhibitor, beta blocker and 
Thiazide diuretics.  There was no history of any hospitalizations 
for hypertension, nor of any complications such as renal disease, 
headache, stroke or other hypertensive related diseases.  There 
was also no history of heart injury, neoplasm or other heart 
disease. 

On physical examination in January 2009, the Veteran's blood 
pressure was 148/82.  His hypertensive cardiovascular examination 
and hypertensive pulmonary examinations were unremarkable.  The 
only finding of note of a possible complication was edema in the 
right leg only.  Multiple blood pressure readings were 148/82, 
149/87 and 156/86.  Following further examination which included 
obtaining laboratory findings which were included in the 
examination report, the Veteran was diagnosed with hypertension.  
No hypertensive heart disease was present.  The examiner provided 
an opinion that it as at least as likely as not that the 
Veteran's hypertension was caused by or is the result of the 
Veteran's hypertension documented as beginning in active service.  
The rationale for this opinion was the claims file confirmation 
of elevated blood pressure.  

Regarding the low back, the January 2009 VA examiner noted that 
there were notes in the claims file of importance, to include a 
note from August 1990 showing low back pain, a note from November 
1995 showing he pulled his low back after shoveling snow and had 
pain with radiation to the left lower extremity, notes from May 
1996 showing continued low back pain with referral for treatment 
with TENS unit and acupuncture, and chronic low back pain 
documented in April 1996.  The date of onset of the low back pain 
was described by the examiner as 1986 and the Veteran had on 
onset of low back pain while carrying equipment when helping to 
set up a combat support hospital during service.  The pain 
reportedly continued to the present, with the course since onset 
progressively worse.  He treated this condition with shots of 
Toradol for relief of acute spastic episodes.  Symptoms were 
currently described in the low back as severe and constant, with 
paresthesias in both legs.  

Physical examination in January 2009 was negative for any 
abnormal spinal curvatures, but he did have an antalgic gait.  He 
also exhibited spasm, tenderness and weakness on both left and 
right thoracic sacrospinalis, along with guarding on the right 
side.  These manifestations were severe enough to result in 
abnormalities in gait or spinal contour.  Motor examination was 
normal 5/5 strength throughout the regions pertaining to the 
lumbar spine except for the left knee which was 4/5.  Muscle tone 
was normal, without atrophy.  There was no abnormal sensation for 
the lower extremities.  Detailed reflex examination showed 
hypoactive reflexes of 1+ on left knee jerk, bilateral ankle 
jerk; the rest were normal for the lower extremities.  Lumbar 
range of motion was not normal for the thoracolumbar spine and 
there was considerable spasm following repetitive activity.  X-
rays of the lumbar spine showed straightening of the normal 
lumbar curvature.  Alignment was normal and disc space heights 
were preserved.  Sacroiliac joints were unremarkable.  The 
impression was straightening of the lumbar spine with muscular 
spasm, no significant degenerative changes.  The diagnosis was 
chronic lumbar strain/sprain with radiculitis and limited motion.  

The January 2009 VA examiner gave an opinion that the Veteran's 
low back condition was due to or the result of a service 
connected situation, based on review of the claims file.  The 
service treatment records were noted to reveal long standing back 
pain encompassing several years while in the service.  According 
to the medical literature, such a condition lasting for 6 months 
to a year is to be considered chronic in nature and permanent 
with respect to duration.  Therefore it was concluded that the 
low back condition seen at this time was directly related to the 
years of low back pain described in service and noted to persist 
to date.  The examiner pointed out that there is no such thing as 
a "degenerative joint disease" of the spine, but rather this 
condition was more properly called degenerative disc disease. 

Regarding the carpal tunnel syndrome, the January 2009 VA 
examiner noted that the Veteran had an onset of pain in both 
hands in 1996, but no documentation of such in the records 
however.  The course since onset was progressively worse and 
treatment was with bilateral hand braces.  Medical history was 
noteworthy for cervical decompression and fusion.  Review of the 
claims file revealed that the Veteran was an adult onset Type II 
diabetic on hypoglycemics.  His history was also significant for 
a right thumb fracture in 1986 documented by X-ray in March 1986.  
There was no evidence of complaints or findings of peripheral 
neuropathy on active duty.  However he was noted to have been a 
surgical scrub tech for 13 years and did considerable repetitive 
activity in that capacity.  His symptoms were noted to include 
pain in the cervical spine to the right elbow.  

Sensory examination of the upper extremities in January 2009 were 
noted to include hypoactive reflexes on the right triceps with 
the rest normal.  Sensory examination revealed diminished 
sensation of the ulnar aspect of the right forearm, no 
abnormality on the left.  Further peripheral nerve evaluation 
revealed positive Tinel's sign at both carpal tunnels and to 
lesser degree at right carpal tunnel.  Phalen's sign was positive 
bilaterally worse on the right.  Priester's sign was positive 
bilaterally worse in the left.  There was mild wasting of the 
right hypothenar eminence possibly due to Bennett's fracture.  No 
such wasting on the left was shown.  The diagnosis was carpal 
tunnel syndrome with bilateral hand problems associated with this 
diagnosis. 

The January 2009 VA examiner opined that the Veteran's bilateral 
carpal tunnel syndrome is most likely due to or the result of a 
service connected situation based on review of the claims file.  
The reason was that it was noted that the Veteran was diabetic.  
According to medical literature, diabetes does not cause carpal 
tunnel syndrome although diabetics can have a greater incidence 
being prone to developing carpal tunnel syndrome, compared to non 
diabetics.  One of the common causes of carpal tunnel syndrome 
was repetitive activity also known and documented medically as 
microtrauma.  The Veteran was noted to have worked as a scrub 
tech with continued use of his hands which in light of his 
diabetes, would make him more prone to developing this type of 
peripheral neuropathy than a non diabetic person.  The examiner 
also noted that the Veteran has a cervical radiculopathy as a 
residual of his cervical fusion surgery.  This indicated that the 
C-6 nerve was involved of the spinal cord was involved at the 
radicular level as well as there being injury to the carpal 
tunnel levels of the wrists.  This situation where there is 
injury existing at both levels to the same nerve was known as a 
"double crush" injury.  

Based on a review of the evidence the Board finds that the 
evidence is at least in relative equipoise on the questions of 
whether service connection is warranted for hypertension, a 
lumbar spine disorder diagnosed as chronic lumbar sprain/strain 
(rather than DJD), and carpal tunnel syndrome.  As to 
hypertension, the opinion in the January 2009 VA examination for 
hypertension is that it is as least as likely as not that the 
Veteran's hypertension began in service.  This was based on 
examination of the Veteran and review of the claims folder, which 
is noted to include instances of elevated blood pressure shown in 
service.  This bears greater weight than the unfavorable VA 
examination opinion in May 2002, which did not include a review 
of the pertinent evidence in the claims file, and which opined 
that the Veteran had not been diagnosed with hypertension 
(contrary to evidence in the claims folder showing such 
diagnosis), and attributed the elevated blood pressure findings 
on the examination to "white coat syndrome."  Thus the Board 
finds that the favorable medical evidence linking the Veteran's 
hypertension to service supports a grant of service connection of 
hypertension.

As to the carpal tunnel syndrome, there is competent evidence 
from the January 2009 VA examination linking the carpal tunnel 
syndrome to service.  Although there was no treatment in service 
for carpal tunnel syndrome, the January 2009 VA examiner offered 
and opinion that linked the carpal tunnel syndrome to the 
Veteran's repetitive activity while serving his military 
occupational specialty (MOS) as a surgical technician.  This MOS 
is confirmed in the service personnel records.  The VA examiner 
is noted to acknowledge that there is overlapping symptomatology 
of a C-6 radiculpathy but clearly links the carpal  tunnel 
syndrome to service.  There is no evidence shown to directly 
contradict this opinion linking carpal tunnel syndrome directly 
to the service MOS, thereby providing a nexus opinion.  Thus 
service connection is warranted for carpal tunnel syndrome.  

Regarding the lumbar spine disorder, the evidence shows that the 
Veteran was treated in service for low back complaints, with MRI 
findings showing canal stenosis at L3-4 and L4-5 in October 1995 
and scoliosis in December 1995, and history of "pulling" his 
back after shoveling snow in November 1995.  The Veteran is noted 
to have continued symptoms of back pain since service, as he 
reported in the May 2002 VA examination.  He is noted to have 
reported self treating these symptoms since service.  This is 
competent lay evidence regarding continuity of symptoms since 
service, as reported by the Veteran and recorded in the May 2002 
examination report.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's lay 
statements regarding back symptoms he experienced constitute 
competent evidence in support of the claim.  See Layno, v. Brown, 
6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report 
on that of which he or she has personal knowledge).

The examiner in the January 2009 VA examination opined that the 
Veteran's current back disability, diagnosed as chronic 
strain/sprain, is directly related to service.  This opinion was 
based on the findings of the back complaints in the service 
treatment records.  The January 2009 VA examiner reasoned that 
the claimed condition of DJD of the spine is not an actual 
condition, but rather would be more correctly termed as 
degenerative disc disease (DDD).  There is no evidence to 
directly contradict the examiner's favorable opinion.  Thus 
service connection is warranted for a lumbar spine disability 
currently diagnosed as chronic strain/sprain.  

Initial Rating of Cervical Spine Disability

Service connection for a cervical spine disability was granted in 
a July 2002 rating decision that assigned an initial rating of 10 
percent disabling effective from April 20, 2001.  The Veteran has 
appealed from the initial rating.  A May 2004 rating decision 
during the initial rating appeal granted a 30 percent rating for 
the cervical spine disorder effective for the initial rating 
period beginning September 26, 2003, thus creating a staged 
initial rating of 10 percent prior to September 26, 2003 and 30 
percent thereafter.  The Veteran has continued his appeal of the 
initial rating, to include the staged increase to 30 percent 
disabling from September 26, 2003.  

Disability evaluations (also referred to as "ratings") are 
determined by the application of a schedule of ratings that is 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities. 38 C.F.R. § 4.1 (2009) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2009) requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Disability evaluations are based on functional impairment. 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2009).  Functional impairment may be 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  See 
id.; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of function due to pain on use, including during 
flare-ups.

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2009).  In other words, 
where as in this case the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the VA Schedule for Rating Disabilities (Rating 
Schedule) to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

During the pendency of this appeal, revisions were made to the 
Rating Schedule for intervertebral disc syndrome.  Effective 
September 23, 2002, the criteria for adjudicating intervertebral 
disc syndrome was revised.  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised.

In a precedential opinion, VAOPGCPREC 7-2003, VA's General 
Counsel interpreted that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when the 
Board addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be considered 
whether the Veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a deficiency 
in the statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to be 
taken.  Bernard at 394 (1993).

In a precedential opinion, VAOPGCPREC 3-2000, VA's General 
Counsel interpreted that, if an amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which provides 
that VA may, if warranted by the facts of the claim, award an 
increased evaluation based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- dates 
or post-dates a pertinent change to VA's Rating Schedule.

As discussed above the Veteran filed his claim for an increase in 
April 2001.  Under the previous Diagnostic Code 5293, effective 
prior to September 23, 2002, moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent disability 
rating; severe intervertebral disc syndrome with recurring 
attacks and intermittent relief warranted a 40 percent disability 
rating; and pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, and little intermittent relief, warranted a 60 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

Under Diagnostic Code 5293, effective between September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months warrant a 
40 percent disability evaluation.  Incapacitating episodes having 
a total duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 26, 
2003.  Under the new rating formula, intervertebral disc syndrome 
should be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height warrants a 10 percent disability 
rating.  Forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour warrants a 20 percent disability 
rating.  Forward flexion of the cervical spine 15 degrees or 
less; or favorable ankylosis of the entire cervical spine 
warrants a 30 percent disability rating.  Unfavorable ankylosis 
of the entire cervical spine warrants a 40 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  Diagnostic Code 5243 (2009).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include Diagnostic Code 5290 (2003), 
which provides that a slight limitation of cervical motion 
warranted a 10 percent rating; moderate limitation of cervical 
motion warranted a 20 percent rating; and severe limitation of 
cervical motion warranted a 30 percent rating.  38 C.F.R. 
§ 4.71a.  Under the criteria in effect prior to September 26, 
2003, Diagnostic Code 5287 (2003) provided that favorable 
ankylosis of the cervical spine warranted a 30 percent rating, 
and unfavorable ankylosis of the cervical spine warranted a 40 
percent rating.  38 C.F.R. § 4.71a, 

In addition, 60 and 100 percent evaluations are warranted for 
residuals of a fractured vertebra with or without cord 
involvement under Diagnostic Code 5285 (2003) (effective prior to 
September 26, 2003), which provided that residuals of a fracture 
of the vertebra, without cord involvement, were to be rated as 60 
percent disabling where there was abnormal mobility requiring a 
neck brace (jury mast); and with spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating was 
warranted.  In other cases, a disability due to residuals of a 
vertebral fracture was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
vertebral body deformity.  38 C.F.R. § 4.71a. 

In regards to the initial rating for a cervical spine disorder, 
the evidence includes service treatment records that show 
treatment for cervical spine complaints in service, with 
treatment in May 1995 for cervical myofascial pain, and X-ray 
showing cervical spondylosis.  

An April 2002 VA examination to address the etiology of a claimed 
carpal tunnel syndrome also reflects pertinent findings regarding 
the cervical spine.  Examination of the head/neck showed no 
discomfort on palpation or limitation of motion.  There was no 
swelling or pain to palpation over either shoulder or elbow.  The 
Veteran had mild tenderness to palpation at both wrists without 
swelling.  He had pain to palpation on the right metacarpal 
joints especially with extension.  He had 5/5 strength 
bilaterally in the upper extremities with no weakness of finger 
extension, abduction or pinch.  There was no discomfort doing 
this.  Sensory examination was intact to light touch pin in all 
fingertips, dorsum and palmar aspects of the hand.  Deep tendon 
reflexes was 2/4 both biceps, triceps and brachioradialis.  He 
was noted to have denied any radiating discomfort going up the 
ulnar aspect of the arm or any problems with the elbow.  He also 
denied any radiating pain coming down from the neck into his 
arms.  It is noted that no diagnosis of a cervical radiculopathy 
was made following this examination and review of the EMG 
findings form May 2002, which diagnosed carpal tunnel syndrome, 
right and median neuritis, left.  

A May 2002 VA general examination included findings and 
complaints regarding the cervical spine which noted complaints of 
neck problems beginning in 1986 related to military duties and 
continued symptoms getting progressively worse.  He reported 
constant pain in his neck and flare-ups about twice a month with 
severe pain in his neck.  He stated that this pain usually 
radiated to both trapeziuses areas but not his shoulders.  He had 
daily stiffness, weakness, fatigue and lack of endurance.  He did 
not presently treat this.  There were no specific triggers for 
his pain and he used stretching exercises and over the counter 
medications to help.  He had no surgeries or history of using 
braces.  He reported an effect on his activities of daily living 
due to flare-ups of neck pain.  This slowed him down at his job 
during the flare-ups but he could still do job duties.  
Examination of the neck revealed forward flexion to 30 degrees 
with discomfort.  Extension was to 40 degrees with discomfort and 
mild pain at the end.  Lateral flexion bilaterally was 40 degrees 
with only discomfort, mostly on the right.  Rotation was also to 
40 bilaterally with mild pain.  He had no sensory deficit in his 
extremities.  Following review of X-rays from April 2002 which 
showed degenerative changes, he was diagnosed with symptomatic 
degenerative disc disease of the cervical spine at C5-6 with 
associated osteoarthritis of the cervical spine.  

The report of a February 2004 VA examination of the cervical 
spine noted the onset of pain affecting his cervical spine 
beginning in 1992, with a history of being diagnosed with 
degenerative disc disease in the service.  He reported now having 
pain in that region about 3 times a week, sometimes more often.  
He also reported stiffness, spasms and weakness of the cervical 
spine.  He also reported radiation down the left upper extremity, 
with tingling, and numbness of the left upper extremity.  He also 
reported flare-ups of very severe pain at least once a week.  
Sometimes he missed work when he had severe episodes of pain of 
the cervical spine.  He also sometimes had severe pain on any 
sudden movement of the cervical spine or any minimally strenuous 
activity.  Pain also increased during cool or damp weather.  He 
reported the pain interfered with his daily activities and 
occupation as a surgical technician.  He had daily episodes of 
lack of fatigue and endurance due to pain.  He sometimes took 
Motrin and Tylenol extra strength as needed and treated with 
acupuncture.  

Physical examination in February 2004 showed flexion limited to 
15 degrees, extension to 10 degrees, right lateral flexion was 
limited to 20 degrees, left lateral flexion was limited to 10 
degrees, right rotation was limited to 5 degrees and left 
rotation was limited to 10 degrees.  The motions were the same 
for active and passive motion and there was pain from 20 to 15 
degrees flexion and from 12 to 10 degrees extension.  Acute 
flare-ups reduced motion by 50 percent.  He was noted to have 
visible manifestations of pain on motion.  He was noted to have 
decreased motion on repetitive motion times 5 with flexion 
decreased down to 40 degrees and extension down to 2 degrees.  
The pain had a major functional impact, which was moderately 
severe.  He was noted to have moderately severe paravertebral 
muscle spasms of the entire cervical spine, but no fixed 
deformity.  He had objective signs of fatigability.  He had a 
neurological abnormality of the cervical spine with deep tendon 
reflexes depressed and decreased pinprick and vibratory 
sensations in the left upper extremity.  X-rays showed 
degenerative changes.  The diagnosis was degenerative changes 
involving the cervical spine with moderately severe limitation of 
motion involving the cervical spine associated with cervical 
radiculpathy involving the left upper extremity and also 
associated with chronic pain in the cervical spine.  

An October 2005 letter from the Veteran's private chiropractor 
included pertinent findings regarding the cervical spine 
including pain and discomfort in the cervical spine which 
fluctuates in intensity depending on the frequency and type of 
treatment.  He had bilateral neck pain.  He had pain relieved by 
treatment, TENS, massage, stretches, exercise, light cervical 
traction and spinal manipulation.  His last full examination 
revealed visible discomfort in the neck when going from a sitting 
to standing position.  Range of motion showed mild restriction in 
the neck.  He had moderate pain on flexion, extension, right 
lateral flexion and right rotation of the cervical spine.  Deep 
tendon reflexes were all normal and intact at 2+.  He was tender 
to palpation of the lower cervical spine muscles.  MRI and X-ray 
results of the cervical spine showed DDD.  EMG results were 
recited and the final diagnosis was cervical radiculitis, and 
cervical spondylitis without myelopathy.  Also diagnosed was 
intervertebral disorder without myelopathy.  The chiropractor 
discussed the findings from diagnostic and surgical results as 
revealing moderate to severe abnormalities of the cervical spine 
and extremities.  

Private records show that the Veteran received right C5 nerve 
root epidural steroid injections in November 2005, December 2005, 
and January 2006 for diagnoses of right shoulder pain, chronic 
cervicalgia, right C5 radicular pain and right side herniated 
disc with cord compression at C5-6.  

The report of a July 2006 VA examination done in conjunction with 
a TDIU claim revealed the Veteran to report a worsening of the 
cervical spine since service.  In August 2005 he reported 
associated pain in the right shoulder and upper arm.  MRI at the 
time noted a C5-6 right paracentral disc protrusion or disc 
osteophyte complex markedly flattening the cord.  He stated that 
he managed this with epidural injections and radiofrequency with 
apparent improvement in 2 weeks.  

The Veteran's complaints in July 2006 were of constant sharp, 
severe pain along the posterior cervical region radiating to the 
right and left biceps with tingling sensation in the middle, 
index and thumb bilaterally.  He stated that these occurred on a 
daily basis and lasted for about 4-5 minutes to 3 hours.  This 
was precipitated by sudden movement or getting up from a sitting 
or lying position.  It was relieved by rest and medications.  He 
took methocarbamol tablets and Lyrica.  He used a soft neck 
collar daily.  This has relieved the neck discomfort.  He denied 
using canes or crutches for walking.  He had no surgery or recent 
injury to the neck.  He had no constitutional symptoms or loss of 
bowel or bladder control.  In a normal occupational environment 
he stated that he would have exacerbation of the neck condition 
particularly when reaching or passing surgical instruments.  He 
also had limited lifting.  He denied being hospitalized the past 
12 months, no emergency visits.  He was given 4 epidural shots.  
His neck condition had mild effect on activities of daily living 
such as bathing, toileting or grooming.  

Examination in July 2006 revealed an erect posture and normal 
gait.  The Veteran's neck was tender along the paraspinals 
muscles bilaterally in the lower cervical region.  He flexed to 
40 degrees with pain at 30 degrees that stopped at 10 degrees.  
Further limitation of forward flexion was at 30 degrees with 
repetitive motion.  His extension was from 0 to 45 degrees with 
mild pain at this limit and repetitive motion further limiting 
this to 40 degrees.  Left and right lateral flexion was 0 to 35 
degrees and rotation was 0-45 degrees in both directions.  During 
acute flare-ups his forward flexion and backwards extension was 
probably limited to 0-25 degrees due to pain, which was 
estimated.  

Examination of the upper extremities in July 2006 showed mildly 
decreased sensation to light touch and pinprick at C5-6, but no 
motor deficit for the right upper extremity.  No abnormal 
findings for the left upper extremity were shown.  The diagnosis 
was chronic neck strain secondary to DDD and current evidence of 
radiculpathy in the right upper extremity.  For the left upper 
extremity, radiculpathy was not found.  The examiner opined that 
the cervical spine would pose a moderate to severe effect on the 
Veteran's normal occupational environment since he was right 
handed and he was also having evidence of radiculpathy including 
the C5-6 distribution.

In March 2007 the Veteran underwent surgery at the VA medical 
center, specifically having a C5-6 anterior cervical discectomy 
and fusion for a diagnosed radiculopathy secondary to C5-6 
spondylosis.   

The report of an April 2007 VA general medical examination 
primarily addressed other medical complaints, but included 
pertinent findings regarding the cervical spine, where he had a 
history of progressively worsening pain in the neck area for 10-
12 years and recent surgery in March 2007 of a cervical 
discectomy and fusion on the C5-6.  He was presently improved 
with a pain scale of 8-9/10, with pain constant and worsened with 
movement.  It sometimes interfered with sleep.  He reported 
stiffness of his neck and stiffness and numbness of his fingers.  
He treated with medications including Percocet for severe pain.  
He did not use a neck brace and had limitation of motion of the 
neck since surgery.  He had not been working since February 2006.  
His condition mildly affected his usual daily activities.  

Examination in April 2007 revealed his posture erect with 
straightening of the cervical spine.  His gait was normal.  Range 
of motion from 0 degrees showed a forward flexion to 25 degrees, 
extension to 20 degrees, left and right lateral rotation to 40 
degrees and left and right lateral flexion to 25 degrees, with 
all these motions limited to these ranges due to pain.  
Repetitive use did not change these ranges of motion.  He did 
show slow propulsion due to pain on repetitive use.  Neurological 
examination revealed normal gait, deep tendon reflexes were 
within physiological limits, vibration and position senses were 
intact, muscle examination showed no atrophy on any extremities 
with all at 5/5 bilaterally.  He did have decreased sensation on 
the finger tips of the bilateral hands when tested by 
monofilament.  

The MRI of the cervical spine from December 2006 was noted to 
show a severe spinal stenosis at C5-6 secondary to a disc 
ossified complex with associated inflamed degenerative changes.  
Review of X-rays of the cervical spine from February 2004 showed 
degenerative changes.  The impression regarding the cervical 
spine was that he would have an additional limitation of motion 
of his cervical spine during flare-ups and repetitive use due to 
pain limited to C-spine flexion 0-25 degrees and left and right 
lateral rotation to 0-40 degrees.  The examiner opined that he 
should be temporarily rendered unemployable from physical 
employment due to the limited motion of his cervical spine from 
recent surgery.  This did not preclude sedentary employment.  

A July 2007 rating is noted to have awarded temporary 100 percent 
disability from the date of the Veteran's March 9, 2007 surgery 
to June 1, 2007, thereby encompassing the time that this April 
2007 examination was conducted.  

The January 2009 VA examination included examination of the 
severity of the cervical spine disorder, which was noted to have 
begun in the service with subsequent surgery for cervical 
decompression and fusion of C5-6 two years ago in March 2007.  
There was no treatment in the past year.  There was noted to be a 
history of fatigue, decreased motion, weakness, stiffness, pain 
and spasm, with pain in the cervical spine and radiation to the 
right elbow.  The pain was constant, crushing and stabbing in the 
neck with the radiation to the right upper arm to elbow.  The 
right arm pain was described as shooting and throbbing and numb 
in the right arm.  There were flare-ups of severe pain lasting 2-
3 days every 2-3 weeks.  They were precipitated by activity and 
alleviated by bed rest, heat and massage, along with medications.  
The Veteran indicated that during flare-ups he was unable to get 
out of bed and missed several days of work.  However in regards 
to incapacitating episodes he had no months or days lost due to 
his cervical spine condition, but missed 7-8 days of work three 
times a year for his thoracic and lumbar spine.  

Physical examination of the entire spine in January 2009 revealed 
his right shoulder was higher than the left and rotated 
anteriorly.  His head position was normal and there was symmetry 
in appearance.  There was no abnormal spinal curvature.  He did 
exhibit guarding, pain on motion and weakness bilaterally.  On 
the left he had tenderness, and on the right he had spasm.  There 
was no atrophy noted.  Motor examination was normal 5/5 strength 
throughout the regions pertaining to the cervical spine except 
for the right finger flexors which were diminished at 4/5.  
Sensory examination revealed diminished sensation of the ulnar 
aspect of the right forearm, no abnormality on the left, with 
other findings detailed above in the evidence pertaining to his 
claimed carpal tunnel syndrome.  Reflexes were normal (2+) 
throughout the regions pertinent to the cervical spine except for 
the right triceps which was diminished at 1+.  The range of 
motion of the cervical spine was as follows.  From a starting 
point of 0 degrees, he had  20 degrees flexion, extension.  Left 
and right lateral flexion was 30 degrees, left lateral rotation 
was 25 degrees and right lateral rotation was 35 degrees.  There 
was no additional limitation after repetitive motion.  Lasegues 
sign was present and worse on the left.  There was no evidence of 
malingering.  He was noted to have marked facial grimacing and 
grunting while doing repetitive activity in the cervical area.  
X-rays showed an impression of spinal fusion at C5-6, mild 
degenerative disc disease (DDD) above the fusion at C4-5 and no 
other abnormalities.  

As pointed above in the carpal tunnel discussion, the January 
2009 VA examiner noted that the Veteran was suffering a "double 
crush" injury to his peripheral nerves of the upper extremities, 
essentially having two injuries, existing at both levels to the 
same nerve, specifically an injury to the C-6 nerve at the 
radicular level as well as there being injury to the carpal 
tunnel levels of the wrists.  The examiner diagnosed chronic 
strain/sprain cervical spine decompression/fusion with residual 
radiculopathy and limited motion, as well as double crush injury 
upper extremities, DDD cervical spine and spinal fusion C4/5.  
Problems associated with this condition included the following 
functional impacts on his usual occupation described as 
significant. He had decreased mobility, problems with 
lifting/carrying, weakness or fatigue, decreased strength of the 
upper and lower extremities and pain.  His job was noted to be 
modified due to lifting and standing.  Regarding usual 
activities, there was moderate effect on shopping, chores, 
bathing, dressing, toileting and grooming.  He had severe 
restrictions on travel and the condition prevented sports and 
exercise.  

Initial Rating for Period prior to September 26, 2003

After a review of all the evidence, the Board finds that, for the 
initial rating period prior to September 26, 2003, the criteria 
for an initial rating in excess of 10 percent for a service-
connected degenerative disc disease with osteoarthritis of the 
cervical spine are not met.  For the initial rating period prior 
to September 26, 2003, the Veteran's service-connected 
degenerative disc disease with osteoarthritis of the cervical 
spine had no more than a slight limitation of motion, without any 
neurological manifestations and resembled no more than a mild 
intervertebral disc syndrome, with no incapacitating episodes 
shown for any 12 month period.  In regards to the cervical spine 
disorder rated as 10 percent disabling prior to September 26, 
2003, under the criteria in effect prior to that date, the 
evidence does not suggest that the Veteran's symptoms more 
closely resemble a moderate intervertebral disc syndrome, with 
recurring attacks under Diagnostic Code 5293 in effect prior to 
September 23, 2002.  

The available evidence for this time period, the April 2002 and 
May 2002 VA examinations, reveal that the Veteran did complain of 
pain, weakness, and fatigue daily, with occasional flare-ups 
twice a month, radiating to his trapezius muscles bilaterally, 
but not to the shoulders; however, the Veteran is noted to have 
not sought medical treatment for these subjective complaints, 
which is suggestive of only mild symptomatology.  Furthermore, 
objective examination was noted to show mild discomfort, and he 
had full range of motion shown in April 2002, and no more than a 
slight loss of motion shown in May 2002.  Thus his symptoms shown 
on examination are no more than mild, and there are no other 
records that would reflect more than mild symptomatology.  The 
range of motion of the cervical spine for this period is, 
likewise, not shown to warrant a higher rating under Diagnostic 
Code 5290 because the limitation of cervical spine motion shown 
in May 2002 is no more than slight.  Thus the preponderance of 
the evidence is against an initial disability rating in excess of 
10 percent for cervical spine disability under the criteria in 
effect prior to September 23, 2002.  

In regards to the criteria in effect from September 23, 2002 to 
September 25, 2003, which encompasses this time period, the Board 
notes that, if there were a basis on awarding a higher initial 
rating that 10 percent under the revised rating criteria, the 
effective date could be no earlier than September 23, 2002.  See 
VAOGCPREC 3-2000.  However, there is no basis under the criteria 
in effect from September 23, 2002 to September 25, 2002 for a 
rating in excess of 10 percent disabling for the cervical spine 
symptoms prior to September 26, 2003.  There is no evidence of 
ankylosis or fracture shown, so a higher rating under criteria 
for the cervical spine disability is not for application for the 
initial rating period prior to September 26, 2003.  The evidence 
does not show any incapacitating episodes during this period.  
Nor does the evidence reflect a combination of orthopedic and 
neurological symptoms that would be in excess of 10 percent 
disabling.  

No neurological symptoms attributable to the cervical spine are 
shown in the VA examinations from April 2002 and May 2002.  The 
April 2002 examination specifically pointed out that there had 
not been a cervical radiculopathy diagnosed and attributed any 
significant neurological manifestations, in this case decreased 
deep tendon reflexes, to a carpal tunnel syndrome.  Thus there 
are no neurological symptoms from the cervical spine shown in the 
evidence prior to September 26, 2003.  In regards to the 
orthopedic symptoms, as discussed earlier, they are not shown to 
be more than 10 percent disabling.  Thus a rating in excess of 10 
percent disabling is not warranted based on a combination of 
orthopedic and neurological symptoms or for incapacitating 
episodes prior to September 26, 2003.  

The Board is precluded from considering the criteria under the 
General Rating Criteria effective on September 26, 2003 in 
evaluating the initial rating claim for the initial rating period 
prior to this date.  See VAOGRECPREC 3-2000.  It is further noted 
that the RO assigned the effective date of the staged 30 percent 
rating to be effective the date of the revised rating Criteria, 
September 26, 2003.  



Initial Rating for Period from September 26, 2003

The Board finds that, for the initial rating period from 
September 26, 2003, the evidence shows that in the February 2004 
VA examination the Veteran's cervical spine motion was limited to 
15 degrees flexion with consideration of pain, which is the 
criteria for a 30 percent rating for orthopedic manifestations 
under the General Rating formula in effect as of September 26, 
2003.  This is the highest allowable rating for loss of motion of 
the cervical spine under both the new criteria and under the 
criteria for loss of motion under Diagnostic Code 5290 which was 
previously in effect prior to September 26, 2003.  

In order for a 40 percent rating to be assigned under this 
General Rating Criteria for orthopedic findings, the evidence 
would have to show unfavorable ankylosis of the cervical spine.  
There is no evidence of unfavorable ankylosis shown.  Without 
evidence of ankylosis of the cervical spine, the highest 
allowable rating under the General Rating Criteria is 30 percent 
in this instance.  Likewise under the old criteria in effect 
prior to September 26, 2003, the evidence would need to show a 
fracture or ankylosis in order to meet the criteria for a 40 
percent rating or higher for orthopedic manifestations.  See 
38 C.F.R. § 4.71a Diagnostic Codes 5285, 5287 (2003) (effective 
prior to September 26, 2003).  In addition to ankylosis, there is 
no evidence of fracture shown in the records or examination 
reports in this case.  

Separate Rating for Right Upper Extremity Neurological Disorder

The Board further finds that, for the initial rating period as of 
September 26, 2003, the evidence shows neurological 
manifestations including decreased sensation in the right upper 
extremity due to a documented C5-6 radiculopathy of the right 
upper extremity, which is equivalent to no more than mild 
incomplete paralysis of the upper radicular nerve group.  In 
regards to the combined orthopedic and neurological 
manifestations to be separately evaluated under the General 
Rating Criteria, the Veteran is now shown to have a confirmed 
radiculopathy on the right upper extremity with complaints of 
radicular symptoms affecting the right upper extremity shown in 
records from 2005 and subsequent EMG results confirming its 
presence in that extremity and MRI's also confirming the disc 
protrusion to the right at C5-6.  The symptoms reported include 
radiation of pain in the right shoulder and upper arm with the 
July 2006 VA examination noting decreased sensation in the right 
upper extremity at the C5-6 levels.  The January 2009 examination 
also reports complaints of a radicular nature to the right, with 
pain extending from the neck down to the right arm and right 
elbow, with shooting and throbbing sensations down the right arm.  
These subjective neurological complaints are supported by the 
objective findings from this examination including spasm 
localized on the right side of the cervical spine and some 
diminished sensation of the ulnar aspect of the right forearm.  
He is also shown to have evidence of carpal tunnel syndrome 
complicating matters, but the medical evidence suggests this is 
localized from the wrist to the hands and not from the neck to 
the elbow.  Based on this evidence, the Board finds that a 
separate 20 percent rating is warranted for C5-C6 radiculopathy 
of the right upper extremity, for the initial rating period from 
September 26, 2003.  

The above described neurological symptoms attributable to the 
cervical spine are best rated by analogy under Diagnostic Code 
8510 which provides ratings for paralysis of the upper radicular 
group (fifth and sixth cervicals).  This is due to the evidence 
showing the Veteran has a cervical radiculopathy due to pathology 
affecting the C5 and C6 vertebrae.  
Diagnostic Code 8510 provides that mild incomplete paralysis is 
rated 20 percent disabling on the major side and 20 percent on 
the minor side; moderate incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete paralysis, 
with all shoulder and elbow movement lost or severely affected, 
and hand and wrist movement not affected, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  38 
C.F.R. § 4.124a.  

The Board notes that Diagnostic Code 8510 is among the more 
favorable Diagnostic Codes for peripheral nerves of the upper 
extremities, as it allows for a 20 percent rating for mild 
incomplete paralysis, whereas other potentially applicable 
Diagnostic Codes allow for no more than a 10 percent rating for 
mild incomplete paralysis.  The term "incomplete paralysis," with 
this and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Note preceding Diagnostic Code 8510.

The Board finds that the right upper extremity radiculopathy is 
equivalent to a mild incomplete paralysis of upper radicular 
nerve group, which would warrant a 20 percent rating for the 
right upper extremity under Diagnostic Code 8510.  This is based 
on affording the Veteran the benefit of the doubt in this 
instance as his symptoms more closely resemble a mild paralysis.  
The evidence does not reflect that a higher initial rating that 
20 percent for the right upper extremity is warranted for any 
period because there is no evidence that the symptoms resemble a 
moderate paralysis.  The Veteran is also being afforded the 
benefit of the doubt that his radiculopathy symptoms of the right 
upper extremity were present on September 26, 2003, which was the 
date that the General Rating came into effect and the effective 
date of his staged increase.  There is no basis for affording him 
entitlement to a separate rating for neurological manifestations 
for any period prior to September 26, 2003, which is the earliest 
effective date that the rating criteria was revised to afford 
separate ratings for orthopedic and neurological manifestations.  
See Diagnostic Code 5293 (in effect from September 23, 2002 to 
September 25, 2003).  There is simply no evidence of any 
radicular manifestations shown at that time and the April 2002 VA 
examination flatly reports that no diagnosis of radiculopathy was 
made after he underwent EMG testing.  

The Board finds that, for the initial rating period as of 
September 26, 2003, the evidence shows sporadic neurological 
manifestations including decreased sensation in the left upper 
extremity that is equivalent to less than a mild incomplete 
paralysis of the upper radicular nerve group.  Regarding the left 
upper extremity, it has sporadically been shown to have decreased 
sensation to include in a February 2004 VA examination where it 
was described as a radiculopathy affecting this extremity; 
however, this is not accompanied by other significant findings 
such as diminished strength and is sporadic in nature.  Nor has a 
radiculopathy been confirmed on the left upper extremity by 
further testing which confirmed the right sided radiculopathy.  
In fact the left upper extremity was found to be completely 
normal on examinations in July 2006 and January 2009.  Any 
findings referable to the left upper extremity thus are less than 
a mild incomplete paralysis and would warrant a noncompensable (0 
percent) disability rating under the applicable criteria for the 
upper radicular group.  For these reasons, the Board finds that, 
for the initial rating period as of September 26, 2003, the 
criteria for a separate compensable disability rating for 
unconfirmed C5-6 radiculopathy in the left upper extremity have 
not been met.  38 C.F.R. § 4.124a, Diagnostic Code 8510. 

In sum, the Board finds that as of September 26, 2003, in 
addition to the 30 percent in effect for the orthopedic 
manifestations, the General Rating Criteria supports a separate 
20 percent rating for the mild radicular symptoms for the right 
upper extremity radiculopathy, but does not support a separate 
compensable rating for the left upper extremity neurological 
symptoms. 

The Board finds that the ratings provided in this decision under 
the General Criteria in effect since September 26, 2003 are more 
favorable to the Veteran than evaluating the cervical spine 
disorder under the old criteria of Diagnostic Code 5293 (in 
effect prior to September 23, 2002) for the initial rating period 
from September 26, 2003 to the present.  Under the new criteria 
for rating the spine, in this decision, the Board has found that 
the evidence warrants a 30 percent disability rating for 
orthopedic disability of the cervical spine from September 26, 
2003 and a separate 20 percent disability rating for neurological 
manifestations of the right upper extremity for the period from 
September 26, 2003.  An initial rating analysis under the old 
cervical spine rating criteria does not result in such a high 
disability rating.  The old rating criteria only provides a 
single rating for the orthopedic and neurological evaluations, 
with the 40 percent rating considered for severe intervertebral 
disc syndrome.  While the symptoms as described above do reflect 
that this criteria for a 40 percent rating could possibly be met 
under the old 5293, doing so would be less favorable than the new 
rating criteria for rating the spine that became effective on 
September 26, 2003 because the old criteria does not allow for 
separately evaluating the neurological and orthopedic symptoms.  

While Diagnostic Code 5293 in effect prior to September 23, 2002 
does allow for a single rating as high as 60 percent disabling 
for the orthopedic and neurological manifestations, the evidence 
further does not reflect that the Veteran's symptoms would 
resemble the criteria for a 60 percent rating, as it is not shown 
to result in pronounced intervertebral disc syndrome with 
persistent symptoms compatible with neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The VA examinations discussed above show 
symptoms from 2004 to 2009 that wax and wane in severity, with 
spasm of the cervical spine shown in February 2004, but not in 
later examinations until it is shown again in January 2009.  
Likewise the neurological findings discussed above fail to show 
evidence of atrophy or other more severe findings consistent with 
a 60 percent rating.  Thus there is no basis for awarding a 
rating higher than the currently evaluated 30 percent rating for 
orthopedic symptoms and a 20 percent separate rating for 
neurological manifestations affecting the right upper extremity.

The Board now turns to address whether a higher rating may be 
warranted based on incapacitating episodes.  Under the criteria 
of Diagnostic Code 5292 in effect from September 23, 2002 to 
September 26, 2003, the evidence does not reflect that the 
Veteran has had incapacitating episodes of a duration of 6 weeks 
or more within a 12 month period, as required for a 60 percent 
rating based on incapacitating episodes.  Most notably, the 
January 2009 VA examination showed a history of no months lost 
due to the cervical spine disability, only 7 to 8 days lost from 
work three times a year.  Elsewhere the evidence from September 
26, 2003 onward is silent for incapacitating episodes.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted. Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.  The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected cervical spine disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular schedular 
rating criteria in this case adequately compensates the Veteran's 
symptoms from his cervical spine to include the pain and limited 
motion resulting from his arthritis, along with flareups, and 
fatigability from repetitive use.  He is also adequately 
compensated by the regular rating criteria for his neurological 
manifestations affecting his upper extremities, significantly the 
symptomatic C5-6 radiculopathy of the right upper extremity.  

While the Veteran has been shown to have been hospitalized for 
surgery in March 2007 for cervical surgery, he was adequately 
compensated by the regular rating schedule which awarded him a 
temporary 100 percent rating for this surgery until June 1, 2007.  
This is the only hospitalization shown for the cervical spine 
over the appellate period; thus, he is not shown to have 
undergone frequent hospitalizations.  

There is also not shown to be marked interference with employment 
such as would render impractical the application of the regular 
schedular rating in this instance.  He is shown to be employed as 
a surgical technician with some complaints of pain exacerbated by 
his job duties such as reaching or passing surgical instruments 
such as was reported in the examination reports of February 2004 
and July 2006.  He also had limited lifting with some job 
modifications to accommodate his disability as noted in the 
January 2009 VA examination.  He also missed roughly three weeks 
of work during the past year according to the same examination.  
While there has been some impact of the cervical spine disability 
resulting in the modifications and three weeks absence within the 
past year, such interference with employment is adequately 
compensated by the regular rating criteria, and does not rise to 
the level of marked interference with employment.   In the 


absence of such factors, the Board finds that the requirements 
for referral for an extraschedular evaluation for the Veteran's 
service-connected cervical spine disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met for any period.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.

Service connection for hypertension is granted.

Service connection for lumbar spine disability, diagnosed as 
chronic strain/sprain with radiculitis, is granted.

A higher initial rating for degenerative disc disease with 
osteoarthritis of the cervical spine than 10 percent from April 
20, 2001 and 30 percent from September 26, 2003 is denied.

A separate 20 percent rating for neurological manifestations of 
the right upper extremity associated with cervical spine 
disability, for the rating period from September 26, 2003, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


